IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: E.E.S., A MINOR       : No. 133 EAL 2022
                                          :
                                          :
PETITION OF: J.P., MOTHER                 : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.